EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is made and entered into as of the
31st day of March (the “Effective Date”) by and among PLANTATION EXPLORATION,
INC., a Texas corporation (the “Company”), ARTHUR B. BERTAGNOLLI, an individual
(the “Executive”), and ARTHUR KAPLAN COSMETICS, INC. (“AKPN”), a Nevada
corporation, The Company, Executive and AKPN are collectively referred to herein
as the “Parties.”


WHEREAS, the Executive is currently serving as sole director and officer of the
Company;


WHEREAS, AKPN and the Company have entered into (or will soon entered into) a
business combination (the “Business Combination”), whereby the Company will
become the wholly-owned subsidiary of AKPN;


WHEREAS, the business of the consolidated entities will be that of the Company,
which is the exploration of oil and gas in the United States;


WHEREAS, Executive has been appointed as a director of AKPN;


WHEREAS, the Parties desire to enter into this Agreement for Executive to serve
as Chief Executive Officer of both AKPN and the Company;


NOW THEREFORE, in consideration of the mutual terms and conditions stated
herein, the sufficiency of which is hereby acknowledged, the Company, Executive
and AKPN agree as follows:


1.           Employment.  The Company agrees to continue to employ Executive,
and Executive agrees to continue in the employment of the Company, serving as
the Company’s Chief Executive Officer (“CEO”).  Additionally, AKPN agrees to
hire Executive, and Executive agrees to accept the position of AKPN’s CEO.  In
that position, Executive shall render to the Company and AKPN such
administrative and management services as are customarily performed by persons
situated in a similar executive position, and also perform such other duties and
serve in such other positions as the Company and AKPN reasonably directs from
time to time.  Executive shall devote Executive’s full business time attention,
skill, and energy to the business of the Company and AKPN, shall use Executive’s
best efforts to promote the success of the Company’s and AKPN’s business, and
shall cooperate fully in the advancement of the best interests of the Company
and AKPN.


2.           Term. This Agreement is for a two-year period (the “Term”)
commencing on the Effective Date hereof and terminating on the third anniversary
of the Effective Date, or upon the date of termination of employment pursuant to
Section 4 of this Agreement; provided, however, that the Term may be extended as
mutually agreed to by the parties.
 
 
 

--------------------------------------------------------------------------------

 


3.           Compensation and Benefits


a.           Compensation and Benefits based upon Company Output.  Executive
shall be entitled to the following compensation provided that the Company
satisfies the following criteria:




(i)  
If the Company generates one hundred (100) or more “Barrels of Oil” per day (as
hereinafter defined) within one hundred and eighty (180) days from the
completion of the Business Combination, then AKPN shall issue Executive seven
hundred fifty thousand (750,000) shares of AKPN common stock.  Barrels of Oil is
defined and conforms to the standards of the Petroleum Resources Management
System (PRMS), which is prepared by the Oil and Gas Reserves Committee of the
Society of Petroleum Engineers (SPE); which is in conjunction with the World
Petroleum Council, the American Association of Petroleum Geologists, and the
Society of Petroleum Evaluation Engineers.



(ii)  
If, within three hundred and sixty five (365) days of the Business Combination,
the Company generates three hundred (300) or more Barrels of Oil per day, then
AKPN shall issue Executive an additional seven hundred fifty thousand (750,000)
shares of AKPN common stock.



(iii)  
If, within three hundred and sixty five (365) days of the Business Combination,
the Company successfully completes a lease with reserves equal to thirty five
million (35,000,000) or more Barrels of Oil, then AKPN shall issue Executive an
additional one million (1,000,000) shares of AKPN common stock.



b.           Bonus Compensation based on Net Operating Cash Flow.  Within
fifteen (15) days after the Company’s second and fourth fiscal quarters, the
Company shall pay to Executive a cash bonus equal to three percent (3%) of the
net revenues for the just completed and prior fiscal quarter, and each
subsequent second and forth quarter thereafter.


c.           If AKPN sells all of its assets (“Asset Sale”) while Executive is
serving as its CEO to a third party or other oil and gas company, Executive will
receive five (5%) of the net proceeds paid to AKPN upon closing. If Executive
secures an interested party to an Asset Sale of AKPN, Executive will be
compensated an additional five percent (5%) of the net proceeds paid to AKPN.


d.           Stock Options Compensation.  AKPN shall issue the following stock
options to Executive:


(i)  
AKPN hereby grants to Executive the option to purchase up to one million
(1,000,000) shares of common stock at the exercise price of one dollar and zero
cents ($1.00) per share. This option is exercisable no sooner than two (2) years
from the Effective Date of this Agreement. If Executive’s employment Agreement
is terminated pursuant to Section 4 of this Agreement, then Executive shall have
no option to purchase shares of common stock in AKPN pursuant to this Section
2(d)(i).



 
2

--------------------------------------------------------------------------------

 
 
(ii)  
In addition, AKPN hereby grants to Executive the option to purchase up to five
percent (5%) of the issued and outstanding shares of common stock in AKPN that
exist at the date of exercise.  This option is exercisable no sooner than two
(2) years from the Effective Date of this Agreement. If Executive’s employment
Agreement is terminated pursuant to Section 4 of this Agreement, then Executive
shall have no option to purchase shares of common stock in AKPN pursuant to this
Section 2(d)(ii).



e.           Monthly Compensation.  The monthly compensation of the Executive
shall be as follows:


(i)  
Compensation for Months One to Twelve.  Subject to Section 2(e)(iii), Executive
shall receive a cash salary of  fourteen thousand dollars ($14,000) per month
after the Effective Date.



(ii)  
Compensation for Months Thirteen to Twenty Four.  Subject to Section 2(e)(iii),
Executive shall receive a cash salary of  twenty thousand dollars ($20,000) per
month after the Effective Date.



(iii)  
Notwithstanding the provisions of Sections 2(e)(i)-(ii), if AKPN fails to place
at least one million dollars ($1,000,000) of Securities (as hereinafter defined)
in the Private Placement (as hereinafter defined), then Executive shall not
receive the cash salary as described in Sections 2(e)(i)-(ii), but instead shall
receive the value of such salary in the form of shares of common stock in
AKPN.  The price per share of common stock that Executive shall receive shall be
the average closing price of a share of common stock of AKPN for the last ten
(10) business days of the calendar month for which the compensation is being
paid. If the Executive is issued stock pursuant to this Section 2(e)(iii), then
AKPN will pay for a legal opinion at the appropriate time so that Executive’s
shares of common stock are eligible for Rule 144.



 (f)           Success Fee. AKPN intends to conduct a private placement of up to
five million dollars ($5,000,000) of any capital stock (common, preferred,
preference or otherwise) or other equity or ownership interest in AKPN (the
“Private Placement”) and any securities, warrants, options or other rights to
acquire any such capital stock or other equity or ownership interest (the
"Securities").  If, collectively: 1) the Executive, and 2) any Purchaser(s)
(“Purchasers” is defined for this section only as an acquaintance or contact
generated by Executive without any assistance of the Company or AKPN) invested
at least one million Dollars ($1,000,000) worth of Securities in the Private
Placement , then AKPN shall pay to Executive a fee ("Success Fee") in an amount
equal to eight and a half percent (8.5%) of the gross proceeds raised by AKPN
for each sale of the Securities to 1) the Executive or 2) any Purchaser who
purchased the Securities in AKPN as a result of the Purchaser’s relationship
with the Executive.  The Success Fee shall, at the option of the Executive, be
payable in (i) cash; (ii) shares of common stock of AKPN in an amount equal to
the Success Fee (the value of common stock of AKPN shall be the average closing
price of common stock of AKPN for the ten (10) business days prior to the
Closing date); or (iii) a combination of cash and shares of the common stock of
AKPN.
 
 
3

--------------------------------------------------------------------------------

 


(g)           Compensation for Business Expenses.  Reasonable expenses incurred
by Executive to travel including all airfare, airport transfers, accommodations,
and food will be paid for by AKPN.  The executive will need to provide receipts
of expenses and reimburse the company for shortfall or expenses without
receipts.  Any travel is subject to pre-approval by AKPN.  Executive will incur
normal business expenses in the course of doing business, which will be
pre-approved by the Company and/or AKPN, as the case may be.  A monthly stipend,
to be determined by the Company, will be allotted the Executive.  Expenses such
as, but not limited to, taxis to and from appointments, cell phone charges, and
parking expenses should Executive use his personal or rental car to attend
appointments.  The Executive will need to provide receipts of expenses and
reimburse the company for shortfall or expenses without receipts.


(h)           Annual Review.  Two (2) years from the Effective Date, the Company
shall review Executive’s compensation, and both parties (AKPN and Executive).




4.           Termination of Employment


(a)            Notwithstanding any provision of this Agreement to the contrary,
the employment of Executive hereunder will terminate on the first to occur of
the following dates:


(i)  
The date of Executive’s death;



(ii)  
The date on which Executive has experienced a Disability (as defined below), and
the Company gives Executive notice of termination on account of Disability;



(iii)  
The date on which Executive has engaged in conduct that constitutes Cause (as
defined below), and the Company gives notice of termination for Cause;



(iv)  
Expiration of the Term;

AKPN
(b)           For purposes of this Agreement, “Disability” will mean an illness,
injury or other incapacitating condition as a result of which Executive is
unable to perform, with reasonable accommodation, the services required to be
performed under this Agreement for 20 consecutive days during the
Term.  Executive agrees to submit to such medical examinations as may be
necessary to determine whether a Disability exists, pursuant to such reasonable
requests made by the Company or AKPN from time to time.  Any determination as to
the existence of a Disability will be made by a physician mutually selected by
the Company and Executive.


(c)           For purposes of this Agreement, “Cause” will mean the occurrence
of any of the following events, as reasonably determined by the Board:


(i) Executive’s willful refusal to substantially perform his duties hereunder;
 
 
4

--------------------------------------------------------------------------------

 


(ii) Executive’s conviction of a felony, or his guilty plea to or entry of a
nolo contendere plea to a felony charge; or


(iii) With respect to Sections 4(d)(i) or (iii) above, such termination for
Cause will only be effective if the conduct constituting Cause is not cured by
Executive within 5 days of receipt by Executive of written notice specifying in
reasonable detail the nature of the alleged breach.


5.           Termination Payments


(a)           Except as otherwise expressly provided in this Agreement or
required by law, the Company’s and AKPN’s obligations under this Agreement will
automatically terminate upon the termination of Executive’s employment with the
Company and AKPN and Executive will have no obligation or duty to further serve
the Company or AKPN in any capacity, nor will the Company or AKPN be under any
obligation to make any further payments or provide any further benefits to
Executive except as expressly provided for hereunder or otherwise by applicable
law.  The Company and/or AKPN shall remain liable for any payments/debt accrued,
but not yet paid.


(b)           Upon termination of Executive’s employment, Executive will resign
all positions of any kind held with the Company and its affiliates.  If the
Company terminated the Executive, the Company will be obligated to provide
Executive only a prorated amount of the salary due him pursuant to Section 3(e)
through the date of termination; and if, upon the date of termination, a
performance condition provided for in Sections 3(a)-(d) and (f) has been
satisfied, then the Executive shall be due the compensation or stock provided
for in such particular section for satisfying the condition; however, if, upon
the date of termination, the Executive has not satisfied a performance condition
provided for in Sections 3(a)-(d) and (f), then the Executive shall not receive
any compensation 1) for any unsatisfied condition in Section 3(a)-(d) and (f)
and 2) for any performance condition provided for in Sections 3(a)-(d) and (f)
if such condition should  be satisfied after the termination of the Executive’s
employment with the Company.  If the Executive terminates his employment with
the Company, then the Executive shall not be entitled to any compensation
otherwise due him under Section 3 of this Agreement.


6.           Miscellaneous


a.           Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of (i) the Company and AKPN and its successors and assigns
and (ii) Executive and Executive’s heirs and personal representatives.  This
Agreement is not assignable by Executive.


b.           Stock Matters.  Executive may transfer shares of common stock of
AKPN received as part of this Agreement or any other Agreement, furnished by
AKPN, to any third party.  Both Parties agree that the common stock issued to
Executive will be restricted shares, subject to SEC Rule 144 for one (1) year,
effective upon issuance by AKPN or Company.  Upon the satisfaction of any of the
terms or conditions contained in this Agreement whereby Executive becomes
entitled to receive shares of AKPN, Company and/or AKPN shall duly issue said
shares to Executive within fourteen (14) business days.
 
 
5

--------------------------------------------------------------------------------

 


c.           Notices.  All notices, requests, demands and other communications
hereunder will be in writing and will be deemed to have been duly given if
delivered via telecopy, overnight delivery, or prepaid certified or registered
U.S. Mail, return receipt requested, to the following addresses or to such other
address as either Party any designate by like notice:


If to AKPN, to: Arthur Kaplan Cosmetics, Inc., c/o Arthur Kaplan, 3273 East Warm
Springs, Las Vegas, NV 89120


If to the Company, to: Plantation Exploration, Inc, c/o Arthur B. Bertagnolli,
11200 Westheimer, Suite 900, Houston, TX 77042


d.           Entire Agreement; Modification.  This Agreement contains the entire
agreement of the Parties about the subjects in it, and it replaces all prior
contemporaneous oral or written agreements, understandings, statements,
representations and promises by either Party.  No supplement, modification, or
amendment to this Agreement will be effective and binding unless the same is
contained in writing accepted and duly executed by the Parties.


e.           Paragraph Headings.  The paragraph headings used in this Agreement
are included solely for convenience and will not affect, or be used in
connection with, the interpretation of this Agreement.


f.           Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof.


g.           Governing Law.  This Agreement will, except to the extent that
federal law will be deemed to apply, be governed by and construed and enforced
in accordance with the laws of Nevada.




[Signature Page Follows]
 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first hereinabove written.



Arthur Kaplan Cosmetics, Inc.     By:  
/s/ Arthur Kaplan
Name:
Arthur Kaplan
Title:  
CEO
    PLANTATION EXPLORATIONS, INC.     By:  
/s/ Arthur B. Bertagnolli
Name:   
Arthur B. Bertagnolli
Title:
CEO

 